This is an appeal of Lewis F. Budenz from the decree of the Court of Common Pleas of Northampton County, sitting in equity, perpetually enjoining the defendants, their agents, etc., from in any way interfering with the business of the Kraemer Hosiery Company, especially from inducing, by any means whatsoever, the employees of the Kraemer Hosiery Company to break the individual contracts which they have entered into with the Kraemer Hosiery Company, and from annoying, molesting, threatening, intimidating the employees of the Kraemer Hosiery Company, or sending libelous and scandalous pamphlets or newspapers to them or any of them, with the intention and purpose of inducing them to violate the individual contracts between the Kraemer Hosiery Company and its employees.
The contract protected by this decree is one in which the employee formally agrees with his employer that he will not become a member of any organized labor union without withdrawing from his employment. Convinced as I am that this contract has no claim to the protection of equity and that the appellant, Budenz, was entirely within his rights in publicly criticizing it as unfair and illegal, I dissent from the opinion of this court.
The plaintiff hosiery company in Nazareth, Pa., had 241 employees. They worked in two shifts; the day shift of ten hours duration, the night shift of twelve hours duration, each with a forty-five minute intermission. In 1928 the company made what it called a "wage adjustment," introducing the "two-machine system," whereby a worker, instead of attending alone to one machine, was given a helper, directed to attend to two machines, and was paid a reduced rate per dozen of output. The company claims that the men made as much under *Page 226 
the two-machine system as under the one-machine system, but several employees referred to this new system as a "wage cut" or a "wage reduction," and there was an employee's testimony that "nobody was in favor of it." Defendant Earl White, of Reading, a representative of the American Federation of Full Fashioned Hosiery Workers, after first going to Nazareth on his own accord to make a field investigation, went there in April, 1929, by invitation of a part of the workers of the Kraemer Hosiery Mill. A meeting of workers was held at Easton. White, who was present, testified that the employees there "complained about the type of overseeing, the methods used to speed up production, and long hours," and that he was asked for application cards for membership in the union and some of the employees joined the union.
A. G. Schmidt, president of the plaintiff company, demanded that the employees who had joined the union withdraw therefrom. Four of the employees were discharged for attending the Easton meeting. Schmidt agreed to take these men back if they would give him their union books. They declined to do so. Thirty of the company's employees quit work in sympathy with the discharged men. The employees then called a meeting in Aluta. They could not secure a hall in Nazareth for the reason, as they alleged, that everything there was dominated by the Kraemer Hosiery Company. White was invited to the Aluta meeting. He went to Nazareth and was met there by a group of about twenty-five employees. He then went to the Aluta meeting. He testified that "the immediate problem they had that day was a question of some of the men being told that they either had to tear up their union books or quit their jobs." He told the men to go back to work.
In May, 1929, the plaintiff company entered into an agreement with the Allied Manufacturers' League, Inc., of New York City, whereby the "league" agreed to assist plaintiff company in installing the "Individual Contract *Page 227 
System" at the plant and to secure new employees in the event of a strike. This "league" is apparently owned and managed by one Horace A. MacDonald. On June 8, 1929, MacDonald appeared with mimeographed forms of the individual contract, and that night he and the company's superintendent, Winkler, went to the knitters' floor in the mill, and instructed the night foreman, Bowersocks, to assemble the employees. This was done, and Winkler and MacDonald told the men that they were to sign the individual contracts. Lester Rice, a knitter in the plaintiff's mill, testified that Bowersocks, the foreman, "just called them down there, one by one, to the office to sign that yellow dog contract and we wouldn't sign." For about two hours the importunities to sign continued. MacDonald testified that the men "said it was a yellow dog contract." The men were told to sign or quit work. Nearly the entire night force refused to sign and left the plant at 2 a. m. William Montplaisir, an employee, testified that "there was a lot of discussion about signing it; no one wanted to." The following day Schmidt summoned the day-shift men to his office where, according to the testimony of employees, they were "told to sign or get out. So what was the use of reading it?" Employee Joseph Reinert testified that "there was a pile of them [i. e., these individual contract forms] on the desk," and President Schmidt said to the men that "it will be a long vacation if you don't sign it." Many of the employees were married men with families to support. On June 20, 1929, many of these men, given the choice of signing the contracts or losing their jobs, signed the contracts. Some of the signers were under twenty-one years of age. Some refused to sign the contract and were discharged.
The defendant and sole appellant, Budenz, is, with his activities, so far as they relate to this case, described by President Judge STEWART of the court below in the fourth finding of fact as "a member of the bar, an educated man, a student of and a writer upon economic subjects. *Page 228 
He came to Nazareth after June 20, 1929, after the individual contracts had been signed by the employees of the Kraemer Hosiery Company, and from the time of his arrival to the time of the last hearing, he has been active in an attempt to unionize the Kraemer Hosiery Mill workers, and to induce the employees of that company to violate the 'Individual Contract.' His purpose to bring about these results appears not only from his admissions as a witness, but in his various activities as the author of the articles in Exhibits Nos. 2, 3, 4, and 5, which were pamphlets published by Local No. 10, and distributed to the people of Nazareth, and to the employees of the Kraemer Hosiery Company, by his attendance at the meetings which were held, by his speeches, letters, conferences with employees who had joined the union, and other matters referred to in the testimony. There is no evidence that Mr. Budenz counseled any of the employees of the Kraemer Hosiery Company to strike in the present controversy."
Budenz when on the witness stand was asked what his efforts consisted of in having this [anti-union] contract abolished. He replied: "Holding public meetings, in order that the people of Nazareth might understand just what the issues were. . . . . . I didn't get that far when the injunction came along. These public meetings were designed to create public sentiment in the community." In a letter dated September 27, 1929, addressed to President Schmidt of the plaintiff company and offered in evidence, Mr. Budenz said: "We believe that the fair way to meet the various issues raised is by the American method of discussion and debate. We are satisfied that the 'yellow dog' contract . . . . . . cannot be defended in any American forum. We know full well that the long and inhuman hours for the night force are incapable of defense, as also are the wage scales at the Kraemer Mill. Therefore, we again suggest that a frank and gentlemanly debate, before the assembled citizens of Nazareth, would be the effective way to determine the merits of *Page 229 
this controversy, and would also help to advise the citizens of the exact conditions in your mill." Mr. Budenz's invitation to a "frank and gentlemanly debate" was unanswered except with an application five days later for an injunction against him. When under cross-examination at the hearing Mr. Budenz was asked if he did not know that Mr. Schmidt was not a debater, he replied: "He might have employed an eminent attorney to represent him. My idea of a debate is a discussion under well known rules, and both sides state their case."
There appears to be no dispute of the fact that Budenz's activities at Nazareth consisted in holding public meetings to present his views on unionism and on these anti-union contracts, and in writing and circulating pamphlets to the same end.
The issue in this case is not whether the relations between the company and its employees had hitherto been amicable or otherwise, whether the employees were well paid or ill paid, whether they complained or rejoiced. The issue is not whether the company could discharge its employees because they joined a union, or, for that matter, a lodge or a church. These issues are not now before this court and were not before the court below.
There is but one issue in this case, and that is the issue of Budenz's right of free speech — his right to advocate by both written and spoken word the principles of labor unionism and to attack anti-union individual contracts. Not a single act of violence or deceit or intimidation is charged against Budenz. "The head and front of his offending" seems to be that he published and circulated the pamphlets referred to above. These pamphlets bear the title "The Nazareth Hosiery Worker," and the slogan: "Ye shall know the truth and the truth shall make you free." I have read these pamphlets and the excerpts which appellees cite in their paper book. One of these excerpts cited by appellees is the first paragraph in the first column of page 1, volume 1, issued August 13, 1929, being appellees' Exhibit No. 2: *Page 230 
"The Kraemer Silk Hosiery Co. of this city has recently been guilty of a most un-American act against its workers. It has taken a step which violates Pennsylvania's great traditions of freedom, and stamps the company as Kaiseristic and unjust."
Appellees' Exhibit No. 3 is the issue of August 22, 1929. This issue carries in the center of its first page the following:
"The 13th Amendment to the Constitution of the United States says distinctly:
" 'Neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist within the United States, or any place subject to their jurisdiction.'
"Every thoughtful person can see that the 'yellow dog' contract is a vicious violation of this portion of the Constitution. The 'contract' is also against the very basic ideas of Americanism — that men and women should be free to have such political, religious and economic beliefs as they wish to have. The right to join a trade union is an American right, which no 'contract' can smash or cancel."
Another excerpt which appellees seem to consider as especially calling for injunctive relief, and which in their paper book they class as "degrading and debasing," is as follows:
"The yellow dog slave contract means bad conditions for the workers. It means lower wages than in mills where decent conditions obtain. It means longer hours than should be worked, particularly at night. The Kraemer Company seeks to get its profits out of the hides of its workers rather than out of efficiency in management."
Another excerpt, which the appellees designate as "insidious and vicious," is the following from these issues:
"We feel certain that the Kraemer officials have not fully realized the ridiculous position in which they are *Page 231 
put by this attack on the liberty of American workingmen and working-women."
Another excerpt from "The Nazareth Hosiery Worker," Exhibit No. 4, is as follows:
"Ramsay MacDonald, Labor Premier of Great Britain, comes to America on October 4th, to talk Armament Reduction with President Hoover. MacDonald has always been a pacifist.
"Philip Snowden, British Labor Chancellor of the Exchequer . . . . . . returned from the Hague to a great triumph in England — being hailed by many of those who formerly called him a 'dangerous radical.' "
I have searched the columns of "The Nazareth Hosiery Worker" which plaintiffs put in evidence and I find no incitement to an unlawful act in any of them. I find in them no phrases as offensive as those commonly used in political contests by zealous partisans against candidates for the highest offices in state and nation. Equity is entering a forbidding and hitherto untrodden field if it is to be used to enjoin the making of speeches and the publication of articles that offend the feelings of persons who are in the front line in the age-long and never-ending battle of ideas.
When one reads the court's description of Budenz's activities already cited and the above excerpts from articles written and published by him, and then realizes that the purpose for which an injunction was granted was to put an end to these activities and these articles, the issue in this case stands out completely stripped of all disguises. No violence, threats or intimidation are charged against Budenz or any of these defendants. In the eighth finding of fact, a reference appears to the meetings which Budenz and other labor leaders addressed, and the court says: "There was no disorder or breaches of the peace at any of these meetings." The court also said in its tenth finding of fact: "The element of violence up to the time of the hearing was inconsequential." There being no violence orintimidation to be *Page 232 
enjoined, what then did the court enjoin? It enjoined in effect the exercise by the defendants of the right of peaceful free speech, because that speech had a tendency to persuade the company's employees that the anti-union contract which they had signed under economic restraint was prejudicial to their welfare, repugnant to conscience and rejectable in law.
I maintain these propositions:
First: That the plaintiffs had no standing to ask a court of equity to grant this injunction, because the method used by the plaintiffs in securing the employees' signatures to these contracts was unconscionable and offensive to the canons of fair play.
Second: That the individual contract was in law a nullity, the employee having in fact no freedom of choice in signing the contract, no intent to affect his legal relations with his employer, and there being as to him no consideration.
Third: That these contracts which the decree protects so oppose sound public policy as to be beyond the pale of the protection of a court of equity.
Fourth: That the suppression of the defendants' right of peaceful free discussion cannot be based upon an alleged "contract" to which they were not parties.
As to the first proposition:
"A court of equity acts only when and as conscience demands, and if the conduct of the plaintiff be offensive to the dictates of natural justice, then whatever may be his rights . . . . . . in a court of law, he will be held remediless in a court of equity": Deweese v. Reinhard, 165 U.S. 386; Reynolds v. Boland, 202 Pa. 642.
Equity regards substance and not form. He who comes into equity must come with clean hands. "Unclean hands . . . . . . is a figurative description of a class of suitors to whom a court of equity as a court conscience will not even listen, because the conduct of such suitors is itself unconscionable": 10 Ruling Case Law, section 139, page 389. *Page 233 
Oppressive bargainers are outcasts in a court of equity. These plaintiffs were oppressive bargainers because they forced their employees to surrender their right to associate with their fellow employees for economic self-protection. The conduct of these plaintiffs is comparable to that of an avaricious money lender who forces a hungry man to agree to pay usury for food money. There was no "freedom of contract" in this case between employer and employee, but only a colorable pretence of such freedom and "the law is not to be hoodwinked by colorable pretences; it looks at truth and reality through whatever guise it may assume": SHAW, C. J., in Com. v. Hunt et al., 45 Mass. 111. As Lord NORTHINGTON said in Vernon v. Bethel, 2 Eden 110, 112: "Necessitous men are not, truly speaking, free men; but, to answer a pressing exigency, will submit to any terms that the crafty may impose upon them."
I cannot agree with the court's fifth finding of fact that "there was no fraud or duress of any kind practiced by the Kraemer Hosiery Company to induce the employees to sign." No more potent duress can be applied to a wage-earner than to threaten him with the loss of his job. When millions of men are out of work, the loss of his job means to the wage-earner a threat of starvation for himself, his wife and children. It often means the sacrifice of a home which he has acquired by years of labor and frugality. It means inability to properly clothe and educate his family. Even in prosperous times the threat of losing a job is a powerful compulsion. To a man who resides in a small town the loss of his job means that he must separate himself from his home and his friends and seek sustenance among strangers. When most labor was unskilled, the loss of a job was not a serious matter for a new one was usually at hand. In these days of specialization, the loss of a job is to a wage-earner a calamity. A husband and father who is threatened with idleness unless he signs an agreement not to join a union has about as much "freedom of contract" *Page 234 
as has a shipwrecked sailor who is bartering for a seat in the only life boat in sight.
In the case of Coppage v. Kansas, 236 U.S. 1, Mr. Justice DAY, in an able dissenting opinion in which Mr. Justice HUGHES concurred, said, of this form of anti-union individual contract, that it was "essentially coercive. No form of words can strip it of its true character. . . . . . Wherein is the right of the employer to insert this stipulation in the agreement any more sacred than his right to agree with another employer in the same trade to keep up prices? He may think it quite as essential to his 'financial independence' and so in truth it may be if he alone is to be considered. . . . . . It would be difficult to select any subject more intimately related to good order and the security of the community than that under consideration — whether one takes the view that labor organizations are advantageous or the reverse." Mr. Justice HOLMES dissented also, declaring that "liberty of contract begins in equality of position between the parties."
To judicially forbid any person from inducing "by any means whatsoever" the necessitous party to an anti-union contract to break it is an anomaly in a land where freedom of speech is a constitutional guaranty. Our own state Constitution, article I, section 7, declares that "the free communication of thoughts and opinions is one of the invaluable rights of man." If any of the defendants named in the injunctive decree appealed from should attempt "free communication of thoughts and opinions" by quoting the views herein expressed as to these anti-union individual contracts, he would find himself confronted with this injunction and subject to imprisonment for contempt of it.
It is contended that since the plaintiff had the "right," i. e., the power, to discharge any employee because that employee belonged to a labor union, it had the "right" to have that employee enter into an agreement not to join a labor union, and the employee having done so, the *Page 235 
employer acquired by virtue of that agreement a property right which equity should protect by injunction against any person who might by private counsel or public speech (i. e., "by any means whatsoever") induce the employee to believe that the contract was unconscionable and that its exactions should be ignored. It could with precisely similar logic be argued that since an employer has the "right," i. e., the power, to discharge an employee because that employee belonged to a church or a political party or was married, that the employer has the "right" to have that employee enter into an agreement with him not to join a church or political party, or not to marry, and that, upon such an agreement being entered into, the employer acquires by virtue of such agreement a property right which equity should protect by injunction against any person who might by private counsel or public speech (i. e., "by any means whatsoever") induce the employee to believe that the contract was unconscionable and that its exactions should be ignored.
My second proposition is that the lack of mutuality in this contract makes it in law a nullity.
The Court of Appeals of New York in Exchange Bakery 
Restaurant, Inc., v. Rifkin, 245 N.Y. 260, 157 N.E. 130, held that contracts of this character were void. In that case the court said:
"Each waitress signed a paper stating that it was the understanding that she was not a member of any union, pledging herself not to join one, or, if she did, to withdraw from her employment. She further promised to make no efforts to unionize the restaurant, and says that she would attempt to adjust by individual bargaining any dispute that may arise. This paper was not a contract. It was merely a promise based upon no consideration on the part of the plaintiff."
I do not agree with the first conclusion of law of the court below that "the individual contract entered into between the Kraemer Hosiery Company and each of its *Page 236 
employees, was a working agreement which conferred valuable rights on each party to it, and there is nothing unlawful or illegal either in the terms of the contract or in the execution of the same." This contract deprives the employee of a most valuable right, to wit: the right to coöperate with his fellowmen in a labor union. It confers no rights upon him whatsoever; his job he had before the contract; his wages he had to earn.
My third proposition is that this anti-union contract is so at war with the public welfare as to disentitle it to legal recognition.
"There are many things which . . . . . . are so mischievous in their nature and tendency that on grounds of public policy they are not permitted to be the subject of an enforceable agreement": 13 Corpus Juris, section 362, page 427.
"A contract contrary to public policy is void": Barton v. Benson, 126 Pa. 431.
A person's freedom to join a labor union or any other lawful organization cannot be bartered away by any contract for the protection of which a court of conscience should ever show any solicitude. We all have only that freedom of contract which the law gives us. The law denies all freedom of contract to some persons; it restricts freedom of contract in all persons. Only those contracts have legal vitality which make for the public good and which presumably will promote the interests of both parties. For example, usurious contracts are interdicted in order to protect borrowers.
Dean Roscoe Pound, in "Liberty of Contract," 18 Yale Law Journal, 454, says (page 482): "Equity has interfered with contracts in the interest of weak, necessitous or unfortunate promisors. . . . . . . Equity interfered to set aside contracts of sailors for the disposition of their wages or of prize money due them where these contracts appeared unfair, one-sided or inequitable. . . . . . . It refuses to grant specific performance of hard bargains. . . . . . . Courts of equity have not suffered jural notions *Page 237 
of equality to blind them to the facts of human intercourse." He refers to "the natural invalidity of a contract to become a slave or to a condition approximating slavery." He quotes Mill on "Liberty" to the effect that persons are not held to engagements which violate the rights of third parties. Dean Pound also declares that for a "weak and necessitous" person to have "freedom to impose a substantial restraint upon his liberty defeats the very end of liberty."
Chief Judge CARDOZO, in Harvard Law Review for March, 1931, (volume 44, page 687), wrote: "Many an appeal to freedom is the masquerade of privilege or inequality seeking to intrench itself behind the catchword of a principle."
Judicial recognition of these anti-union contracts is as much out of step with progress as was the decision of an American court in 1806 that a combination of workmen to raise wages was unlawful, or as was a similar decree of an English court in The King v. Journeymen Tailors, 8 Mod. 10. Labor unions have now won general acceptance as social forces making for human welfare and leaders of American thought have for thirty years borne witness to their usefulness in securing better hours, better conditions and better wages for the worker.
These essentially coercive anti-union contracts are socially wrong and legally indefensible. They are a vestige of economic bourbonism — a cult that is now outmoded. The social philosophy of industrial absolutism is, I believe, headed for as complete rejection in this country as was the social philosophy of the Dred Scott decision in 1856. Those employers who frankly recognize the right of employees to unite and to make their united voices heard in matters affecting the conditions of their employment are, according to my view, not only in harmony with the spirit of the age but are showing farsighted self-interest, for reactionism always begets radicalism. *Page 238 
These anti-union contracts contravene sound public policy for the further reason that they are provocative of violence. Millions of people in the United States, both within and without labor unions, detest these contracts as illegitimate weapons in contests between capital and labor. The very name by which these contracts are commonly known, to wit, "yellow dog contracts," indicates the public appraisal of them. Yet, according to the decree before us, these contracts are so sacrosanct that equity should shield them even from public discussion.
These anti-union contracts are not regarded by employers as contracts whose breach gives rise to actions at law. There is no record of any employer ever suing an employee for violating them. This anti-union contract has never served any purpose except as an emplacement for equity's longest range injunction gun. It is a verbal contrivance to inveigle a court of equity into an alliance with the opponents of labor unions in the battle of ideas between unionism and nonunionism. In a battle of ideas the agencies of government should always be neutral. Ideas should be fought out in a fair field. Truth is the best antidote for error. When either party in a battle of ideas attempts to usurp the functions of government by using force against the opposing party's person or property, a court of equity should vigorously launch its decrees against such lawlessness and usurpation. But here there was no force used or threatened by any of the defendants. As the court below found, "there was no disorder or breaches of the peace . . . . . . and the element of violence . . . . . . was inconsequential."
The court might also have added that there could not even be a breach of the anti-union contract unless the employee both joined the union and failed to withdraw from plaintiffs' employment. The activities of the appellant were not directed to securing breaches of these anti-union contracts, for the workers themselves would have been penalized for such breaches by having their *Page 239 
jobs taken away from them; appellant's activities were directed to the creation of a public sentiment favorable to labor unionism and hostile to these coercive restrictions on labor's right to organize — a sentiment which might easily have led the plaintiff company to join the ranks of those enlightened employers who have thrown these individual contracts onto the junk pile of obsolete anti-union weapons. This purpose of the appellant was an entirely lawful one, and the methods used by him have been lawful and in good repute in this country since 1776.
Enjoining violence and intimidation is one thing; enjoining individuals from peacefully urging by speech or writing, workingmen to organize is quite another thing. No judge has a right to proscribe free speech by a particular individual simply because he disapproves of the ideas which that individual expresses.
If in the case before us the individual contract had beenpro-union instead of anti-union, how absurd it would appear if the plaintiffs had secured from the court an injunction restraining opponents of unionism from inducing "by any means whatsoever" the employees to break the contract and get out of the union. Yet the plaintiffs would have as much right to ask for that decree as to ask for the one they got. The broad phrase "by any means whatsoever" includes lawful discussion. What would a court of equity say about a contract that a labor organization might force an employer to sign that he would not unite with other employers? Would it enjoin citizens from advising the coerced employer that the contract he signed supported no legal right?
The mere fact that the defendants' advice might have induced plaintiffs' employees to quit their job with resulting pecuniary loss to the plaintiffs affords no basis for an injunction. If another hosiery manufacturer had located in Nazareth, Pa., and by better wages and working conditions had allured to his plant the employees of the plaintiff, a pecuniary loss would have had to be *Page 240 
borne by the latter as one of the incidents of commercial struggle.
If men can be enjoined by courts of equity from counselling others to change their status as members or nonmembers of any labor, political or other organization, because these others have agreed (willingly or unwillingly) not to do so, courts of equity are entering into a precarious field. History proves that "the existing order" is never in so much danger of losing support as when large masses of men deeply feel that its legal agencies are the instruments of oppression.
The court below based its decree on the decision of the United States Supreme Court in Hitchman Coal  Coke Co. v. John Mitchell, William Green, et al., of the United Mine Workers of America, reported in 245 U.S. 229. The decree of the court below and the appellees' paper book quote at great length from that opinion. The decision of the United States Supreme Court (HOLMES, BRANDEIS and CLARKE dissenting) on the questions decided in that case, while entitled to great respect, is not binding on this court, and further in the later case of American Steel Foundries v. Tri-City Council, 257 U.S. 184, in an opinion by Chief Justice TAFT, the Supreme Court interpreted the opinion in the Hitchman Case, and in substantial effect qualified it by saying (on page 211): "The plan thus projected [in the Hitchman Case] was carried out in the case of the complainant company by the use of deception and misrepresentation with its non-union employees. . . . . . . The unlawful and deceitful means used were quite enough to sustain the decision of the court without more."
Chief Justice TAFT also said in effect that the plan in the Hitchman Case involved a formidable country-wide and dangerous control of interstate commerce. The facts in the case now before us are, as Chief Justice TAFT said they were in the Foundries Case, such that "the circumstances of the [Hitchman] Case make it no authority for the contention here." *Page 241 
In the Foundries Case Chief Justice TAFT asked: "Is interference by a labor organization by persuasion and appeal to induce a strike against low wages under such circumstances without lawful excuse and malicious?" He answered: "We think not."
The case of Flaccus v. Smith, 199 Pa. 128, decided in 1901, is also relied upon by the appellees. The facts of that case differ from the facts before us. First, there is no evidence appearing in the record of that case that the signing of the anti-union contract was secured by economic or other duress. Second, there was a special consideration for the contract as the employees were all indentured apprentices and the employer agreed to teach them "the art, mystery, occupation and labor of glass blowing."
But as far as the Flaccus Case may be authority for bringing anti-union individual contracts within equity's protection, I would overrule it. Appellate courts expressly overrule or modify their former decisions when justice requires it. See Hall v. D., L.  W. R. R. Co., 270 Pa. 468; Farmers Loan 
Trust Co. v. Minnesota, 280 U.S. 204; and Lonergan's Est.,303 Pa. 142, 148. The Flaccus Case was decided thirty years ago when these anti-union contracts were first making their appearance and when their anti-social ends were little understood.
Precedents should not be permitted to block the path of progress. Law is an attempt to solve social problems and therefore courts should frankly recognize and take into account the new and enduring social facts that are evolved in the seething crucible of human existence. Legal concepts must be harmonized with these facts if law is to serve life.
Justice OLIVER WENDELL HOLMES, in his "Path of the Law," 10 Harvard Law Review 466, said:
"We do not realize how large a part of our law is open to reconsideration upon a slight change in the habit of the public mind." *Page 242 
Theodore Roosevelt in his message to Congress, December 8, 1908, 43 Cong. Rec., part 1, page 21, said:
"For the peaceful progress of our country during the 20th century we shall owe most to those judges who hold to a 20th century economic and social philosophy and not to a long outgrown philosophy which was itself the product of primitive economic conditions."
My fourth proposition is that the suppression of the defendants' right of free discussion cannot be based upon contracts of others. In the appellees' paper book appears the following statement: "Even assuming that the individual contract termed the 'Yellow Dog' contract was obtained by duress, and further assuming that it is against public policy, we contend that in this action no advantage can be taken of these facts, since none of the employees who signed the contract are parties to the action, and the general rule is well-established and laid down in 13 C. J. 508 as follows: 'The defense of illegality, although open to the parties and those claiming under them, cannot, as a general rule, be invoked by third persons.' The defendants in this action are third parties, entirely unrelated to the contract, and therefore they have no standing to invoke the illegality of the contract, whether it be illegal on account of having been obtained by duress, or whether the contract is illegal as against public policy." An examination of the cases cited in the footnote to this principle in 13 Corpus Juris discloses that it applies to cases not in the remotest degree analagous to the case before us. However, the sentence unquoted by appellees, though immediately following in Corpus Juris the sentence quoted, is most pertinent to the present case. It reads as follows: "This rule is of course subject to an exception, where it is attempted to assert rights based on the contract, where the illegality of the contract appears from plaintiff's own showing, or where the interests of the person asserting the invalidity are affected." Among the cases cited in the footnote to the second sentence of that paragraph in *Page 243 
13 Corpus Juris, section 458, page 508, is the case of Cumberland Tel.  Tel. Co. v. City of Evansville, 127 Fed. 187, in which it is held: "A contract which is illegal, as contrary to public policy, is absolutely void, and may be attacked by any one and in any proceeding in which it is sought to found rights thereon." In the instant case plaintiffs are attempting to assert rights based on a contract where the illegality of the contract appears from plaintiffs' own showing, and where the interests of the person asserting the invalidity are affected. The defendants are being enjoined from exercising fundamental rights on the theory that the plaintiffs had "property rights" in the contract invoked and harm to this "property" might result from defendants' discussions. The law should no more recognize these anti-union contracts than it recognizes "white slave" contracts. Both contracts are at war with public welfare. If a union organizer cannot go to Nazareth, Pa., and by speech and writing endeavor to create public opinion favorable to unionism because an employer of 241 workmen in that town has a property right in an anti-union individual contract signed by those workmen, it follows that a union organizer cannot go to Philadelphia or any other large city and endeavor to create sentiment favorable to unionism if an employer of a few workmen in that city has a property right in an anti-union contract signed by those employees. It follows also that a mother could not, without running the risk of being enjoined by a court of equity, advise an affianced daughter that her contract to marry was undesirable and improvident. The other contracting party might contend that he had a property right in that contract, and that his prospective mother-in-law should be enjoined from any attempted interference with it. Employers of labor have no peculiarly sacred rights in their contracts with employees and courts of equity cannot in order to protect such contracts infringe on the constitutional rights of others. *Page 244 
The concurring opinion states that "Budenz, the sole appellant, resident in the State of New Jersey, and here only during the time of this trouble, was a third party not entitled to take advantage of the invalidity of the individual contract even if it had existed." The fact that Budenz resided in New Jersey does not abridge in the slightest degree his right to freedom of speech in Pennsylvania, any more than does the fact that Horace A. MacDonald is a resident of the State of New York abridge his right to furnish individual contract forms to the Kraemer Hosiery Company.
My conclusion is that the decree of the court below should be completely reversed. Inasmuch as Budenz did not use threats or intimidation and did not send libelous and scandalous letters, pamphlets or newspapers to anybody, and committed no unlawful act whatsoever, there is no more reason why an injunction should be issued against him restraining him from doing things which he never did or threatened to do than there would be for issuing such an injunction against any other unoffending citizen. To enjoin Budenz from threats and intimidation — as the majority opinion does — is in effect saying that what Budenz did in this case amounted to the use of threats and intimidation. I have searched the record in vain to find the name of a single individual whom Budenz attempted to threaten or intimidate.
Neither do I find in any of the pamphlets or newspapers put in evidence by the appellee any libelous or scandalous matter written or published by Budenz. For the courts to say to a man, "You may have freedom of speech, but you cannot say anything that we consider scandalous or libelous," is in my opinion the attempted exercise of an arbitrary power which has never been placed in the courts of this State or nation. If Budenz cannot say, write or publish anything which might result in the Kraemer employees while still in the company's employ becoming members of the American Federation of Full Fashioned Hosiery Workers, then any *Page 245 
speech by whomsoever made or any newspaper by whomsoever published which might have the same result is equally subject to injunction. For example, any person going to Northampton County and quoting the statement of Justice DAY of the United States Supreme Court in his dissenting opinion in Coppage v. Kansas, supra, which dissenting opinion was concurred in by Justice (now Chief Justice) HUGHES, that these anti-union contracts are "essentially coercive," would, if treated as Budenz has been treated here, find himself silenced by an injunction and in jail if he broke that silence. Surely, Budenz has the same right to say and publish the things he said and published as have the most eminent citizens of the land.
Nor can I find anywhere in the record any warrant for this court's restraining Budenz from picketing plaintiffs' plant. The decree of the court below does not even mention picketing. Apparently, the picketing charged in this court's opinion and in the concurring opinion is picketing by appearing at the gates of the Kraemer plant and distributing the pamphlets known as "The Nazareth Hosiery Worker" to the employees. This is not picketing. The very essence of picketing is the attempt to induce employees to strike. The court below completely exculpates the appellant, Budenz, from this charge, saying in his fourth finding of fact: "There is no evidence that Mr. Budenz counseled any of the employees of the Kraemer Hosiery Company to strike in the present controversy." The majority opinion refers to "picketing brought about by the printed matter issued by defendants." The concurring opinion says that "Budenz, . . . . . . in addition to writing these articles and publishing and circulating generally the newspaper in which they were published, . . . . . . personally appeared at the gates of the plant and distributed them to the employees as they left the plant." I hold that if Budenz distributed these pamphlets to the employees as they left the plant he did only what he had a perfectly lawful right to do, but according *Page 246 
to the opinion and decree of the court below he did not even do that much. The court below said: "The first of these pamphlets was distributed by hand and from house to house, Mr. Budenz taking part in the distribution, but after the passage of an ordinance, prohibiting the distribution of printed matter within the Borough of Nazareth without a permit being obtained from the chief burgess, and license fee paid, on September 3, 1929, the last three issues were sent through the United States mail." If this constitutes "picketing," it is certainly lawful picketing. Picketing, i. e., persuasion of workmen to strike, is not unlawful unless it is accompanied by threats or abuse. This court held in 1894 in Cote v. Murphy et al., 159 Pa. 420, that the right of workmen to quit work and "by all lawful means, such as reasoning and persuasion," to "prevent other workmen from working for less" was "clear."
The right to persuade others to strike received impressive judicial recognition in the case of American Foundries v. Tri-City Council, already cited in this opinion, where the Supreme Court of the United States held that an injunction against persons who induced by lawful and peaceful persuasion employees to refuse to accept reduced wages and to quit their employment, was improper.
It appears to me that what the court below enjoined as to Budenz and what the majority of this court is now enjoining is Budenz's right of free speech. When Budenz was on the stand in this case he was asked if he had written in the Nazareth Hosiery Worker a statement that the [individual] contract is against the basic idea of Americanism, that men and women should be free to have such political and economic beliefs as they wish to have. He answered, "Yes." He was then asked, "Is that your conviction?" He answered, "Absolutely." He was then asked, "Upon what is that conviction based?" He answered, "Upon my understanding of the whole principle and philosophy on which this Republic stands, *Page 247 
which is contained in the real American idea of democracy, freedom of speech, press and assemblage, freedom of one man to do and join that which he wishes, provided he commits no unlawful act." I uphold Budenz in his assertion of his right to freedom of speech, press and assemblage as he exercised that right, for I find nowhere in the record any evidence that in the exercise of that right he committed any unlawful act. The court below declared, as we have already noted, that there was no disorder or breaches of the peace at any of the meetings which Budenz addressed.
If this court means to hold — as I understand its decision in this case to hold — that because there might have resulted from Budenz's speeches and writings a violation of the individual anti-union contract these speeches and writings should be enjoined, I cannot follow this court to that extreme position. I could not do so even if I considered the individual contract legal, instead of utterly illegal and void, as I do hold it. To enjoin the dissemination of ideas because they may result in a breach of some contract is to my mind a doctrine both novel and utterly impracticable in application. If this is the law, a manufacturer of automobiles or of any other product who advertises his product as superior would be subject to injunction at the instance of a competing manufacturer, because some person who had contracted to buy the latter's product might as a result of that advertising breach his contract. By the same legal logic, anyone publicly proclaiming the wisdom of an exclusively vegetarian diet would be subject to an injunction at the instance of any meat dealer whose contract to supply meat to a customer might be breached upon that customer's conversion to vegetarianism. Furthermore, as I have already pointed out, the individual contract in this case would not be breached unless the employee both joined the union and
remained in plaintiffs' employ, and plaintiffs could prevent this breach simply by dismissing the employee. *Page 248 
What plaintiffs sought to and did restrain by injunction was nothing more or less than Budenz's public advocacy of trades-unionism because eventually this advocacy might result in the growth of trades-union sentiment in and about plaintiffs' plant, and this might lead to the unionization of the plant, with higher wages and shorter hours for the employees and some possible diminution of the employer's profits. An injunction against this public advocacy is to my mind insupportable. I think Budenz's right to say and publish what he did and to do what he did is embedded in the fundamental law of both the State and the nation. The decree appealed from is in effect an injunction against Budenz's ideas, not against his acts, for not a single unlawful act did or could the court below find against him. That decree should therefore be entirely reversed and set aside, for ideas are not subject to injunction. Ideas have far reaching effects. Some of these effects may be good and some may be evil, but it is opposed to progress and contrary to the spirit of our institutions to entrust any official with the arbitrary power to say what ideas shall be liberated and what ideas shall be suppressed. As Justice HOLMES said in his dissenting opinion in Gitlow v. New York, 268 U.S. 652, 673: "Every idea is an incitement. It offers itself for belief and if believed it is acted on unless some other belief outweighs it or some failure of energy stifles the movement at its birth."
The decree appealed from not only contravenes our fundamental law, but it also is opposed to social progress and out of harmony with the general will. Hallis, in his recently published work on "Corporate Personality" (pages 242 and 243) profoundly observes: "Law is not static. It is in its nature evolutionary and dynamic, for it has its foundation in the evolutionary and dynamic process of social history. It is born of a struggle for right which is the real scene of all legal formation, and it is, therefore, in the adjustment of competing claims that its true function lies. Law is conditioned by the actual *Page 249 
nature of the wills which impel the social machine as well as by the normative demands of juristic idealism. Whereas it always has a moral background because it is always an attempt at just law, it is also an empirical phenomenon, because it derives its sanction from those whom it governs."